                      Case 1:20-cv-00700-VM Document 78 Filed 04/09/20 Page 1 of 2




SEYMOUR J. REISMAN
                                                                                            SENIOR COUNSEL
DAVID H. PEIREZ *                                                                          HON. JOHN B. RIORDAN
JEROME REISMAN                                                                           NASSAU COUNTY SURROGATE
MICHAEL J. ANGELO                               1305 FRANKLIN AVENUE                          (2001-2010)
JOSEPH CAPOBIANCO                                   PO BOX 119
                                                                                              DANIEL PALMIERI
NANCY E. GIANAKOS •                         GARDEN CITY, NEW YORK 11530
                                                                                        RETIRED NYS SUPREME COURT
_________
                                     PHONE (516) 746-7799 | FAX (516) 742-4946                   JUSTICE
                                               WWW.REISMANPEIREZ.COM                           __________
GLENN S. FORSTNER °
LISA A. GIUNTA                                                                                OF COUNSEL
CHERYL BERGER                                       Direct E-Mail:                           ROBERT KLUGMAN
                                             JReisman@reismanpeirez.com
*   MEMBER NY AND FL BAR
°   MEMBER NY AND NJ BAR
•   MEMBER NY, NJ AND CT BAR


                                                           April 9, 2020

        Via ECF

        Hon. Victor Marrero
        United States District Judge
        USDC - SDNY
        500 Pearl Street
        Suite 1610
        New York, New York 10007

                 Re: West Coast Business Capital, LLC v. Horizon Personnel Services Inc., et al.
                     Case No. 20-CV-700 (VM)

        To Judge Victor Marrero,

                       We represent Defendants/Counterclaim Plaintiffs Horizon Personnel
        Services Inc. d/b/a Horizon Personnel Services, Staffchex Inc. d/b/a Staffchex, Staffchex
        Management Group, Inc. d/b/a Staffchex Management Group and Charlene Anne Garza
        (collectively, “Defendants”) in the above-referenced action.

                       As you know, these are extraordinarily difficult times and, as a small law
        firm, we are facing extreme obstacles not being able to access our office and having to
        work remotely from home. Particularly, we do not have access to any of our normal
        resources that we rely upon to perform much of our work. In light of this, we write to
        respectfully request, inter alia, an additional extension of time for Defendants to file their
        Amended Answer and Counterclaims. We have conferred with counsel for
        Plaintiff/Counterclaim Defendant West Coast Business Capital, LLC (“Plaintiff”) and
        Counterclaim Defendant Tsvi H. Davis (“Davis”) who are agreeable to such an extension
        and we have collectively agreed to the following new briefing schedule:
           Case 1:20-cv-00700-VM Document 78 Filed 04/09/20 Page 2 of 2


REISMAN PEIREZ REISMAN & CAPOBIANCO LLP

  Hon. Victor Marrero
  United States District Judge
  April 9, 2020
  Page 2

               • Defendants to file Amended Answer with Counterclaims by May 26,
                 2020;
               • Plaintiff and Davis to answer, move or respond to the Amended Answer
                 with Counterclaims by June 30, 2020;
               • Opposition to any motions to be filed by July 30, 2020; and
               • Reply briefs, if any, by August 25, 2020.

                 We respectfully request that the Court approve the above briefing
  schedule. We are hopeful that by the end of May this situation will be behind us and we
  will be able to have returned to business as usual. Thank you.

                                                    Respectfully,

                                                    /s/ Jerome Reisman

                                                    Jerome Reisman
  JC/lg/219802
  cc: Counsel for all appearing parties (via ECF)
